413 S.E.2d 556 (1992)
330 N.C. 853
STATE of North Carolina
v.
Arthur Lee KELLAM.
No. 289P91.
Supreme Court of North Carolina.
January 30, 1992.
Arthur Lee Kellam, pro se.
Laura E. Crumpler, Asst. Atty. Gen., Horace Kimel, Dist. Atty., for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Certiorari denied by order of the Court in conference, this the 30th day of January 1992."